Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Relative to claim 1, the prior art does not disclose: A vehicle for transporting containers, the vehicle comprising:
a rack mounted to the platform, the rack comprising at least one rail, the at least one rail comprising a channel defined therein and comprising an end coupling for linking the at least one rail with an external rail;
at least one container configured to connect with the at least one rail, the at least one container comprising a connection assembly, at least a portion of the connection assembly being moveably disposed in the channel; and
a processing system comprising one or more processors configured to:
receive a request to link the at least one rail with the external rail; 
drive the motor to align the end coupling with the external rail; and 
based on determining that the end coupling is aligned with the external rail, drive the motor to link the end coupling with the external rail such that the at least one container is moveable, along the channel, from the at least one rail to the external rail.
Relative to claim 11, the prior art does not disclose: A vehicle for transporting containers, the vehicle comprising:
a rack mounted to the base, the rack comprising at least one rail, the at least one rail comprising a channel defined therein and comprising an end coupling for linking the at least one rail with an external rail;
at least one container configured to connect with the at least one rail, the at least one container comprising a connection assembly, at least a portion of the connection assembly being moveably disposed in the channel; and
a lift system configured to tilt said rack relative to a vertical axis, as claimed.

Relative to claim 17, the prior art does not disclose: A method of transferring containers from a vehicle to an external rail, the method comprising: 
positioning a vehicle adjacent an external rail, the vehicle comprising: 
at least one vehicle rail mounted to a base, the vehicle rail comprising a main portion and an end coupling, and having a plurality of containers slidably coupled to the at least one vehicle rail; 
aligning the end coupling with the external rail; and 
while the end coupling is aligned with the external rail, transferring one or more of the plurality of containers to said external rail along the main portion of the at least one vehicle rail, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655